DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-5, in the reply filed on 8/23/2022 is acknowledged.

Information Disclosure Statement
The information disclosure statement dated 12/9/2019 has been considered and made of record.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the term “a short distance” is a relative term which renders the claim indefinite. The term “a short distance” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
In claim 1, at line 3, “the panel” lacks clear antecedent basis.  It is not clear if the “photo-bioreactor panel” or one of the “side wall panels” is being referenced using this language.  Clarification and/or correction is requested.
In claim 1, at line 8, “the side walls” lacks clear antecedent basis.  It is noted that the claim previously employs the language “side wall panels”.  Clarification and/or correction is requested.
In claim 1, at line 10, “a side wall” of the photo-bioreactor lacks clear antecedent basis.  It is noted that the claim previously employs the language “side wall panels”.  Also, it is not clear “a side wall of the photo-bioreactor” relates to the previously recited “side wall panels”.  Clarification and/or correction is requested.
Claims 2-4 are indefinite because they depend from indefinite claim 1 and do not cure the deficiencies of the claim from which they depend.
In claim 5, “the light emitting diode” lacks clear antecedent basis.  Note, claim 1 previously recites “a light emitting diode panel”.  Clarification and/or correction is requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Emminger (US 2017/0130181) in view of either Kondo et al. (US 6,287,852) or Jeong et al.(WO 2012/050325).
With respect to claim 1, the reference of Emminger discloses a photobioreactor panel (10) (Figs. 3 and 4) that includes side wall panels (12); edge fixtures (8, 9 and 15) joining the side wall panels (12) “a short distance” apart forming an inner volume (2, 13) inside the photobioreactor panel (10).  The photobioreactor panel further including a fluid channel (13) extending in the inner volume (2, 13) with an inlet (4) and an outlet (5), the channel (13) configured to provide a labyrinthine (meandering)(¶[0087]) flow path from the inlet (4) to the outlet (5) and to contain a photosynthetic culture (6), wherein the channel (13) is formed by a plurality of ribs (14) between the inner surfaces of the side wall panels (12) facing each other.
While the reference discloses positioning the photobioreactor to be illuminated using natural sun light (¶[0104], claim 1 differs by reciting that the photobioreactor panel includes a light emitting diode panel placed along a side wall panel of the photobioreactor.
The reference of Kondo et al. discloses that it is known in the art to provide a photobioreactor panel device (16) with an illumination panel (8, 10, 12) that can include a light emitting diode light source (col. 8, lines 53-62).
The reference of Jeong et al. discloses that it is known in the art to provide a photobioreactor panel device (20) (Fig. 1) with an illumination panel (50) (Figs. 1-3) that can include a light emitting diode light source (60).
In view of either of these teachings and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to provide the photobioreactor panel device of the primary reference of Emminger with an illumination panel as suggested by either of the reference of Kondo et al. or Jeong et al. for the known and expected result of providing an alternative means recognized in the art to illuminate the culture within the device.  Use of the illumination device would allow the culture to be illuminated when sunlight is not available.
With respect to claim 2, in the absence of further positively recited structure, the photobioreactor panel of the modified primary reference is considered to be oriented vertically (Figs. 3 and 4 of Emminger).
With respect to claim 3, at least some of the ribs (14) are angled upward towards a top edge (8) of the photobioreactor (Figs. 3 and 4 of Emminger).
With respect to claim 4, each angled rib (14) is equidistant from another angled rib in a section (Figs. 3 and 4 of Emminger).
With respect to claim 5, the structure resulting from the combination of the references as discussed above with respect to claim 1 would include a light emitting diode panel that is planar to the channel (13).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The reference of Cong et al.(CN 101899385) is cited as prior art that pertains to a photobioreactor panel device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H BEISNER whose telephone number is (571)272-1269 and fax number is (571)273-1269. The examiner can normally be reached on Mon-Fri from 8am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI, can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/William H. Beisner/
Primary Examiner
Art Unit 1799 


WHB